DISMISS and Opinion Filed February 19, 2020




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01587-CV

                                IN RE DAVID GARRETT, Relator

                  Original Proceeding from the 363rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F16-54148-W

                               MEMORANDUM OPINION
                            Before Justices Schenck, Reichek, and Evans
                                    Opinion by Justice Reichek
        In this original proceeding, David Garrett has filed a petition for writ of mandamus to

compel the trial court clerk to stop taking funds from his inmate trust account for payment of court

costs and attorney fees. Relator alleges the trial court signed an order on June 4, 2018 to stop these

payments. Although relator mentions the trial court briefly in his prayer for relief, his petition is

directed almost entirely at the trial court clerk.

        This Court does not have jurisdiction to issue writs of mandamus against the trial court

clerk unless it is necessary to enforce our own jurisdiction. See TEX. GOV’T CODE ANN. §

22.221(a), (b) (authorizing court of appeals to issue writs of mandamus against district and county

judges within appellate court’s geographic jurisdiction or when necessary to enforce appellate

court’s jurisdiction); In re Shugart, 528 S.W.3d 794, 796 (Tex. App.—Texarkana 2017, orig.

proceeding). Relator has no appeal pending in this Court and, therefore, our jurisdiction is not in

jeopardy.
      Because we lack jurisdiction to provide mandamus relief, we dismiss relator’s petition for

writ of mandamus.




                                                /Amanda L. Reichek/
                                                AMANDA L. REICHEK
                                                JUSTICE

191587F.P05




                                             –2–